Citation Nr: 1718418	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease and congestive heart failure.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 



INTRODUCTION

The Veteran had active service from December 1965 to February 1978; he also had active duty for training from April 16, 1964, to August 5, 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was most recently before the Board in June 2015.  At that time, the Board remanded the claims of service connection for a heart disability and hepatitis C for additional development and consideration.

While the case was in remand status, in an October 2015 rating decision, the RO granted service connection for hepatitis C.  As that claim was granted in full, it is no longer on appeal.  

However, in January 2016, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for hepatitis C and, in February 2016, the RO issued a statement of the case (SOC).  The Veteran's March 2017 VA FORM 9 was not accepted as a timely appeal, and the Veteran filed a NOD with that determination.  See 38 C.F.R. § 19.33 (whether a substantive appeal has been filed on time is an appealable issue).  In April 2017, the RO issued a SOC addressing whether the March 2017 substantive appeal was timely and the appeal was perfected in May 2017.  The issue with respect to whether a timely substantive appeal was filed with regard to the initial rating assigned for hepatitis C has not yet been certified to the Board and it is not clear that the RO has completed development with respect to the claim.  Additionally, the Veteran and his representative have not yet had the opportunity to submit additional evidence or argument on the issue.  Thus, no action will be taken by the Board at this time on that issue and it will be the subject of a later Board decision, if in order.  

As to the heart disability claim, in November 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In view of the favorable decision below, there has been no prejudice to the Veteran by not yet forwarding a copy.  


FINDING OF FACT

The Veteran's congestive heart failure is causally related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for congestive heart failure, as associated with service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II.  Analysis

The Veteran seeks service connection for a heart disability, to include as secondary to service-connected disability.  The Veteran's service-connected disabilities include diabetes mellitus and posttraumatic stress disorder (PTSD).  

Initially, the Board notes that both February 2013 and August 2015 VA opinions, along with the November 2016 VHA opinion, establish that the Veteran does not have a diagnosis of ischemic heart disease.  As such, although potentially a disease that would be presumptively service connected to presumed in-service exposure to herbicides during service in Vietnam, service connection for ischemic heart disease is not established.  

The record, to include the November 2016 VHA opinion, does reflect a current diagnosis of congestive heart failure (CHF).  The November 2016 VHA opinion states that diabetes mellitus is now well accepted as an etiologic factor for CHF, noting that an April 2014 VA opinion that failed to identify diabetes as such was inadequate.  The Board notes that although the October 2015 VA opinion states that PTSD did not cause or aggravate hypertension, the VHA opinion notes that emerging data may alter that position in the future.  Regardless, the VHA opinion specifically provides a nexus between the Veteran's service-connected diabetes mellitus and CHF.  

In reaching a determination, the Board has accorded the greatest probative value to the VHA medical expert opinion.  The VHA opinion is considered adequate and highly probative because the relevant evidence was addressed, and a thorough supporting rationale for the conclusion reached was provided.  Therefore, the Board finds a sufficient basis for granting service connection for CHF on a secondary basis.  

The evidence is in at least equipoise on the issue of secondary nexus.  When resolving doubt in the Veteran's favor, the Board finds that the Veteran's CHF is causally related to his service-connected diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for CHF is warranted.  


ORDER

Service connection for congestive heart failure, as secondary to service-connected diabetes mellitus, is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


